DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed 12/02/2021 has been entered. Claims 1-5 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "contional flag". The term is unclear to whether it is a conditional flag.
Claim 1 recites the limitation "the conditional flag".  There is insufficient antecedent basis for this limitation in the claim.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan(DE102014103843).
Regarding claim 1, Stefan teaches A method comprising:
providing a vehicle comprising a set of road wheels([0007] disclosing coefficient of friction between at least one tire “set of road wheels” and a road); 
providing a number of vehicle systems comprising a braking system configured to manipulate the brake set, a steering system configured to adjust a roadwheel direction, and a propulsion system configured to deliver driving power to the roadwheels([0063]-[0064] disclosing a a braking system, a steering system and a drive train “propulsion system”);
providing a number of sensors or cameras[0058-60] disclosing a number of sensors: rain sensors, acceleration sensor, noise sensors, radar and cameras);
providing a controller configured to process sensor and camera
data([0054] disclosing estimating the coefficient of friction using multiple methods including the use of sensors. It is interpreted that the information from sensors is processed to obtain information. [0065] disclosing the calculation is carried by the control unit);
providing a driving surface having an actual coefficient of friction([0007] disclosing a road “driving surface” with a coefficient of friction); 
using the sensors to determine a first estimated driving surface friction coefficient and a first associated confidence level ([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a rain sensor to estimate a first driving surface coefficient with a first associated confidence level.  See also [0109] in the equation disclosing at least a first driving surface coefficient μ and its first confidence factor V); 
using the sensors to determine a second estimated driving surface friction coefficient and a second associated confidence level([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a acceleration sensor to estimate a second driving surface coefficient with a second associated confidence level. See also [0109] in the equation disclosing at least a second driving surface coefficient μ and its second confidence factor V);
using the controller to generate and communicate to the vehicle steering system an adjustment signal based upon any estimated driving surface friction coefficients and associated confidence levels([0066] disclosing vehicle control systems such as steering control system is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the control unit “controller” communicates with the steering system an adjustment signal based on the estimated coefficient of friction. See also [0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first blended driving surface friction coefficient and first blended driving surface coefficient confidence are incorporated into the adjustment signal, the equation shows at least a first, second, third and fourth coefficients of friction and confidence factors); and
using the vehicle systems to manipulate the brake set, the steering system, or the propulsion system in an adjusted manner based upon the adjustment signal ([0066] disclosing vehicle control systems such as steering control system, brake system and a drivetrain “propulsion system” is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the vehicle systems manipulate the brakes, the steering and the propulsion system in an adjusted manner based on the estimated coefficient of friction);
And the controller being constructed and arrange to determine if the vehicle is in a held turn maneuver, and if the controller determines that the vehicle is in a held turn maneuver, the controller asserts a contional flag, and while the conditional flag is asserted, a conditional confidence level associated with an estimated conditional surface level is incremented from a minimum value to a maximum value over a calibrated amount of time([[0107]-[0109] disclosing determining if the vehicle is in cornering state “held turn maneuver” and determines the confidence factor based on that state, [0107] specifies driving conditions which can be turning or straight driving “conditional flags”. [0087]-[0088] the calculations are obtained in a fixed time grid “calibrated amount of time”. It can be interpreted that during a condition of turning maneuver the confidence factor for a turn state friction is increased from a minimum value to a maximum value during a fixed time).

Regarding claim 2, Stefan teaches The method of claim 1 wherein using the controller to generate and communicate to the vehicle steering system an adjusted signal based upon any estimated driving surface friction coefficients and any associated confidence levels comprises:
using the controller to blend the first estimated driving surface friction coefficient with the second estimated driving surface friction coefficient and to blend the first associated confidence level with the second associated confidence level to create a first blended driving surface friction coefficient confidence level([0109] disclosing using at least a first estimated coefficient of friction “driving surface friction coefficient and a second coefficient of friction in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor “first blended driving surface friction coefficient and a blended confidence level); and
([0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first blended driving surface friction coefficient and first blended driving surface coefficient confidence are incorporated into the adjustment signal).

Regarding claim 3, Stefan teaches The method of claim 1 further comprising:
using the sensors to determine a third estimated driving surface friction coefficient and a third associated confidence level ([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a noise sensor to estimate a third driving surface coefficient with a third associated confidence level. See also [0109] in the equation disclosing at least a third driving surface coefficient μ and its third confidence factor V);
using the sensors to determine a fourth estimated driving surface friction coefficient and a fourth associated confidence level ([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a radar sensor to estimate a fourth driving surface coefficient with a fourth associated confidence level. See also [0109] in the equation disclosing at least a fourth driving surface coefficient μ and its fourth confidence factor V);
using the controller to generate and communicate to the vehicle steering system an adjustment signal based upon the third estimated driving surface friction coefficient and third associated confidence level as well as the fourth estimated driving surface friction coefficient and fourth associated confidence level ([0066] disclosing vehicle control systems such as steering control system is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the control unit “controller” communicates with the steering system an adjustment signal based on the estimated coefficient of friction. See also [0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first blended driving surface friction coefficient and first blended driving surface coefficient confidence are incorporated into the adjustment signal, the equation shows at least a first, second, third and fourth coefficients of friction and confidence factors); and
using the vehicle systems to manipulate the brake set, the steering system, or the propulsion system in an adjusted manner based upon the adjustment signal ([0066] disclosing vehicle control systems such as steering control system, brake system and a drivetrain “propulsion system” is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the vehicle systems manipulate the brakes, the steering and the propulsion system in an adjusted manner based on the estimated coefficient of friction.

Regarding claim 4, Stefan teaches The method of claim 3 wherein using the controller to generate and communicate to the vehicle steering system an adjusted signal based upon any estimated driving surface friction coefficients and any associated confidence levels comprises:
using the controller to blend the first estimated driving surface friction coefficient with the second estimated driving surface friction coefficient and to blend the first associated confidence level with the second associated confidence level to create a first blended driving surface friction coefficient([0109] disclosing using at least a first estimated coefficient of friction “driving surface friction coefficient and a second coefficient of friction in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor “first blended driving surface friction coefficient and a blended confidence level);
using the controller to blend the third estimated driving surface friction coefficient with the fourth estimated driving surface friction coefficient and to blend the third associated confidence level with the fourth associated confidence level to create a second blended driving surface friction coefficient confidence level([0109] disclosing using at least a third estimated coefficient of friction “driving surface friction coefficient and a fourth coefficient of friction in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor “first blended driving surface friction coefficient and a blended confidence level); and,
([0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first and second blended driving surface friction coefficient and first and second blended driving surface coefficient confidence are incorporated into the adjustment signal).
Regarding claim 5, Stefan teaches The method of claim 4 wherein incorporating the second blended driving surface friction coefficient and second blended driving surface friction coefficient confidence level into the adjustment signal comprises:
blending the first blended driving surface friction coefficient with the second blended driving surface friction coefficient to create a total blended driving surface friction coefficient([0109] disclosing using at least a first, second, third and fourth estimated coefficient of friction “driving surface friction coefficient in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor. While the reference does not explicitly state blending the first and second blended driving surface friction coefficients, it blends at least the first, second, third and fourth coefficient of frictions which makes the first and second blended coefficients of friction);
blending the first blended driving surface friction coefficient confidence level with the second blended driving surface friction coefficient confidence level to create a total blending driving surface friction coefficient confidence level([0109] disclosing using at least a first, second, third and fourth estimated confidence level “driving surface friction coefficient confidence level” in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor. While the reference does not explicitly state blending the first and second blended driving surface friction coefficient confidence level, it blends at least the first, second, third and fourth coefficient of frictions confidence levels which makes the first and second blended coefficients of friction confidence levels); and
incorporating the total blended driving surface friction coefficient and the total blended driving surface friction coefficient confidence level into the adjustment signal([0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first and second blended driving surface friction coefficient and first and second blended driving surface coefficient confidence are incorporated into the adjustment signal).
				Response to Arguments	There are no arguments present.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to

	US20190047527 teaches a method for estimating friction coefficient by summing multiple estimated coefficients to determine an average.
	US20190047575 disclosing determining coefficient of friction using sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664